Case 1:19-cv-06530-RRM-VMS Document 34 Filed 12/01/20 Page 1 of 2 PageID #: 122

                              HELEN F. DALTON & ASSOCIATES, P.C.
                                              ATTORNEYS AT LAW
                              80-02 Kew Gardens Road, Suite 601, Kew Gardens, NY 11415
                                      Tel. (718) 263-9591 Fax. (718) 263-9598



                                                                            December 1, 2020
    Via ECF
    The Honorable Judge Vera M. Scanlon
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201


                   Re: Cabrera, et al. v. Amendola Marble & Stone Center, Inc., et al.
                       Docket No. 19-CV-6530 (RRM)(VMS)

    Dear Judge Scanlon:

            Our office represents the Plaintiffs in the above-referenced matter and we submit
    this letter to provide the Court with revised allocations of the settlement proceeds as
    discussed during the parties’ November 30, 2020 Fairness Hearing.

            As discussed during the Fairness Hearing, Plaintiffs’ counsel has removed the costs
    of service on the non-answering Defendants, “ABC Corporation” d/b/a Stone Logic, Ruben
    Sinchi and Victor Bautista. As such, Plaintiffs’ counsel’s costs of service have been
    reduced from $715.00 to $345.00. Further, the total amount of reimbursed expenses has
    been reduced from $1,123.00 to $753.00.

           In light of this reduction, Plaintiffs’ counsel respectfully requests $3,082.00 in
    attorneys’ fees and $753.00 in expenses, totaling $3,835.00.

    Settlement Amount: $10,000.00
    Attorneys’ Expenses: $753.00
    Settlement less Expenses: $9,247.00
    Requested Attorneys’ Fees: $3,082.00 ($9,247.00 / 3)
    Total payable to Attorneys: $3,835.00 ($3,082.00 + $753.00)
    Total payable to Plaintiffs: $6,164.00

            As such, the allocations in Paragraph 1(a) of the Settlement Agreement [Dkt. No.
    32, Ex. 1] will be adjusted as follows:

          i.   Pedro Cabrera: increased from $2,500.00 to $2,600.00
         ii.   Jesus Chale: increased from $2,000.00 to $2,090.00
        iii.   Edison Bermeo Berrones: increased from $1,418.00 to $1,475.00
        iv.    Helen F. Dalton & Associates, P.C.: reduced from $4,082.00 to $3,835.00
Case 1:19-cv-06530-RRM-VMS Document 34 Filed 12/01/20 Page 2 of 2 PageID #: 123




           We thank Your Honor for her consideration on this matter and remain available to
    provide any additional information.

                                                       Respectfully,

                                                       _________________________
                                                       James O’Donnell, Esq.
